Exhibit 10.38(vii)

 

GEORGIA-PACIFIC CORPORATION

SHORT-TERM INCENTIVE PLAN

 

SECTION 1. PURPOSE

 

The purpose of this Plan is to set forth the terms and conditions for the
payment of annual cash bonuses to Participants. Under the Plan, the incentive
compensation “pool” will be funded based solely on performance as measured
against established business and/or financial goals at multiple Organizational
Levels. Once funded, a designated percentage of the incentive compensation
“pool” will be allocated pro rata based on the actual performance of the
applicable Organizational Level, with the remainder allocated in the discretion
of management to reward individual performance.

 

SECTION 2. DEFINITIONS

 

2.1 “Achieved Performance Percentage” means, with respect to each Performance
Measure applicable to an Organizational Level for a calendar year, such
Organizational Level’s actual performance expressed as a percentage of the
“target” Performance Goal. Where an Organizational Level’s performance falls
between Performance Goal levels, the Achieved Performance Percentage shall be
determined by interpolation. If the actual performance with respect to a
Performance Goal for an Organizational Level is less than “threshold,” then the
Achieved Performance Percentage with respect to that Performance Measure shall
be zero.

 

2.2 “Affected Officer” means for a given calendar year any officer of
Georgia-Pacific Corporation who, in the judgment of the Committee, may receive
total compensation for that calendar year in excess of the limit on
tax-deductible compensation under Section 162(m) of the Internal Revenue Code of
1986, as amended.



--------------------------------------------------------------------------------

2.3 “Bonus Pool” means the total dollar amount determined in Section 4.3 which
will fund the Plan and be available for allocation pursuant to Section 5.

 

2.4 “CEO” means the Chairman and Chief Executive Officer of Georgia-Pacific
Corporation.

 

2.5 “Committee” means the Compensation Committee of the Board of Directors of
Georgia-Pacific Corporation.

 

2.6 “Compensation” means a Participant’s annualized rate of pay as of December
31 of the applicable calendar year.

 

2.7 “Corporation” means Georgia-Pacific Corporation and its subsidiaries.

 

2.8 “Employee” means any exempt full-time, salaried employee of the Corporation.

 

2.9 “Executive Officer” means a Participant who holds the office of Senior Vice
President or above.

 

2.10 “Organizational Level” means a level of the Corporation’s organizational
structure identified by senior management for purposes of measuring performance
under the terms of this Plan for a calendar year.

 

2.11 “Participant” means an Employee of the Corporation who, for a given
calendar year, meets the eligibility standards of Section 3.

 

2.12 “Participant Funding Amount” means the amount calculated with respect to
each Participant under Section 4.3(b).

 

2.13 “Performance Goal” means the financial or business goals established with
respect to each Performance Measure applicable to an Organizational Level for a
calendar year.

 

- 2 -



--------------------------------------------------------------------------------

2.14 “Performance Measure” means one or more of the criteria set forth in
Section 4.2 selected by senior management for a calendar year to measure
performance at an Organizational Level.

 

2.15 “Performance Measure Weighting Percentage” means the percentage weighting
accorded to each Performance Measure applicable to an Organizational Level. The
total of the Performance Measure Weighting Percentages shall equal one hundred
percent (100%).

 

2.16 “Plan” means the Georgia-Pacific Corporation Short-Term Incentive Plan as
set forth in this document, as amended from time to time.

 

2.17 “President” means the President of Georgia-Pacific Corporation.

 

2.18 “Primary Organizational Level” means the Organizational Level with respect
to which a Participant has primary responsibility or to which he or she is most
closely aligned.

 

2.19 “Primary Level Weighting Percentage” means the percentage weighting given
to a Participant’s Primary Organizational Level. The total of the Primary Level
Weighting Percentage and the Secondary Level Weighting Percentage(s), if any,
shall equal one hundred percent (100%).

 

2.20 “Secondary Level Weighting Percentage” means the percentage weighting given
to the performance of one or more Secondary Organizational Levels. The total of
the Primary Level Weighting Percentage and the Secondary Level Weighting
Percentage(s), if any, shall equal one hundred percent (100%).

 

2.21 “Secondary Organizational Level” means a level of the Corporation’s
organizational structure to which the Participant has significant (but not
primary) responsibility or alignment.

 

- 3 -



--------------------------------------------------------------------------------

2.22 “Target Bonus Percentage” means the percentage of a Participant’s
Compensation that will be contributed to the Bonus Pool under this Plan if the
Participant’s Organizational Level(s) achieves the “target” performance level
with respect to each applicable Performance Goal.

 

SECTION 3. ELIGIBILITY

 

An Employee will be a Participant in this Plan for a given calendar year if he
or she does not participate in any other incentive compensation program
maintained by the Corporation, other than a long-term incentive plan, and he or
she is:

 

  (a)   an officer of Georgia-Pacific Corporation during that year; or

 

  (b)   employed on January 1 and is designated by the CEO, President or the
Committee as a Participant at the beginning of that year; or

 

  (c)   added as a Participant before the fourth quarter of that year by act of
the CEO or President.

 

SECTION 4. DETERMINATION OF BONUS POOL

 

4.1. Determination of Standards. Prior to March 31 of each calendar year, the
Corporation will determine, in its discretion:

 

  (a)   The applicable Performance Measures (from the comprehensive list set
forth in Section 4.2 below) applicable to each Organizational Level;

 

  (b)   The applicable Performance Measure Weighting Percentage for each
Performance Measure at each Organizational Level;

 

  (c)   The applicable Primary Level Weighting Percentage for each
Organizational Level;

 

- 4 -



--------------------------------------------------------------------------------

  (d)   The applicable Secondary Level Weighting Percentage, if any, for each
Organizational Level;

 

  (e)   The threshold, target and maximum Performance Goals with respect to each
Performance Measure established for an Organizational Level;

 

  (f)   Each Participant’s Target Bonus Percentage.

 

Notwithstanding the foregoing, the Committee must approve all standards
applicable to Executive Officers and must designate any Affected Officers for
such calendar year.

 

4.2. Performance Measures. The Corporation in its discretion may select one or
more of the following Performance Measures to measure the performance of any
Organizational Level or any combination of Organizational Levels:

 

Earnings before interest and taxes;

Free cash flow;

Return on net assets;

Net earnings;

Earnings per share;

Net sales growth;

Net income (before or after taxes);

Net operating profit;

Return measures (including, but not limited to return on assets, capital, equity
or sales);

Cash flow (including, but not limited to, operating cash flow and free cash flow
and cash flow return on capital)

Earnings before or after taxes, interest, depreciation and/or amortization;

Gross or operating margins;

Productivity;

Share price (including, but not limited to, growth measures and total
shareholder return);

Expense targets;

Margins;

Operating efficiency;

Customer satisfaction;

Working capital targets;

Cost control measures;

Quality measures; and

Economic Value Added (relative or absolute).

 

- 5 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Committee must approve the Performance
Measures applicable to any Organizational Level in which an Executive Officer is
included.

 

4.3 Funding of Bonus Pool.

 

  (a)   The Bonus Pool shall equal the sum of the Participant Funding Amounts as
calculated in 4.3(b) below for each Participant in the Plan for a calendar year.
Following determination of the total amount of the Bonus Pool, such Bonus Pool
shall be allocated in accordance with Section 5.

 

  (b)   The Participant Funding Amount shall be calculated as follows:

 

  (1)   multiply the Achieved Performance Percentage determined for each
Performance Measure applicable to the Participant’s Primary Organizational Level
by the Performance Measurement Weighting Percentage assigned to each such
Performance Measure;

 

  (2)   multiply the sum of the results determined in (1) above by the Primary
Level Weighting Percentage applicable to the Participant;

 

  (3)   where a Participant’s performance is based in part on the performance of
one or more Secondary Organizational Levels, repeat step (1) above with respect
to each Secondary Organizational Level and multiply the result by the applicable
Secondary Level Weighting Percentage;

 

  (4)   multiply the sum of (2) and (3) above by the product of Participant’s
Target Bonus Percentage and Participant’s Compensation.

 

SECTION 5. ALLOCATION OF BONUS POOL

 

5.1 General. The Bonus Pool shall consist of a “Discretionary Component” and a
“Non-Discretionary Component.” Prior to March 31 of each calendar year, the
Committee will

 

- 6 -



--------------------------------------------------------------------------------

determine the percentage of the Bonus Pool to be allocated to the Discretionary
Component (the “Discretionary Allocation Percentage”) and the percentage to be
allocated to the Non-Discretionary Component (the “Non-Discretionary Allocation
Percentage”).

 

5.2. Discretionary Allocation. The Discretionary Component of the Bonus Pool for
a calendar year shall equal the total Bonus Pool multiplied by the Discretionary
Allocation Percentage for such calendar year. Management in its discretion shall
determine the amount of the Discretionary Component, if any, to award each
Participant (other than the CEO or any Affected Officer) after reviewing his or
her individual performance and contribution to the Corporation. The amount of
the Discretionary Component awarded to the CEO or any Affected Officer shall be
equal to his or her Participant Funding Amount multiplied by the Discretionary
Allocation Percentage, which amount shall be subject to reduction by the
Committee, in its discretion, after reviewing his or her individual performance
and contribution to the Corporation.

 

5.3. Non-Discretionary Allocation. The Non-Discretionary Component of the Bonus
Pool for a calendar year shall equal the total Bonus Pool multiplied by the
Non-Discretionary Allocation Percentage for such calendar year. The
Non-Discretionary Component of the Bonus Pool shall be allocated among
Participants in an amount equal to his or her Participant Funding Amount
multiplied by the Non-Discretionary Allocation Percentage. Notwithstanding the
foregoing, in the event that management, in conjunction with the Executive Vice
President–Human Resources, determines that a Participant’s performance warrants
a lesser incentive compensation payment, such Participant’s allocation as
described in this Section 5.3 may be reduced or forfeited. Any portion of a
Participant’s allocation which is reduced or forfeited shall not be reallocated
among other Participants.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 6. PAYMENT OF AWARDS

 

6.1. General. Bonuses will be paid as soon as practicable after the calculation
and allocation of the Bonus Pool as described above for each calendar year, but
in no event later than March 15 following the end of that calendar year. Except
as provided in Section 6.2, no bonus will be payable under this Plan for a
calendar year to any Participant who (i) voluntarily terminates his or her
employment with the Corporation during that year, or (ii) is involuntarily
terminated by the Corporation for any reason during that calendar year.

 

6.2. Prorated Bonus. A Participant will be entitled to a bonus for a calendar
year which is prorated to reflect the number of complete calendar months
actually worked during that year and which will be payable at the same time
bonuses for other Participants are paid for that calendar year, if the
Participant

 

  (a)   terminates employment during the calendar year after he or she has
attained at least age 65 or has attained age 55 and accumulated at least ten
(10) years of vesting service under the Georgia-Pacific Corporation Salaried
401(k) Plan;

 

  (b)   dies during the calendar year;

 

  (c)   becomes totally and permanently disabled (as determined by the Committee
or its delegate pursuant to the standards of the Georgia-Pacific Corporation
Salaried Long-Term Disability Plan, whether or not the Participant has enrolled
in that plan); or

 

  (d)   is added as a Participant prior to October 1 of any calendar year by act
of the President or CEO.

 

A prorated bonus will be payable, to the extent required by applicable law, to
any Participant who works on a part-time basis for all or a portion of a given
calendar year. A prorated bonus

 

- 8 -



--------------------------------------------------------------------------------

also will be payable under this Plan to any other Participant upon the specific
approval of the CEO or President provided that, the approval of the Committee
shall be required in the case of the CEO, President or an Affected Officer.

 

6.3. Death. In the event of the death of a Participant, any bonus payable to, or
on his or her behalf under this Plan will be paid, first, to the surviving
spouse (if any) and, if there is no surviving spouse, to his or her estate.

 

SECTION 7. MAXIMUM TOTAL BONUS

 

Notwithstanding anything in this Plan to the contrary, no Participant may
receive a bonus under this Plan in any calendar year which in total exceeds
$3,500,000; provided further that the maximum bonus payable under this Plan in
any calendar year to the CEO or any Affected Officer shall not exceed the
Participant Funding Amount determined for such individual.

 

SECTION 8. ADMINISTRATION

 

The Plan will be administered by the Committee. Decisions and determinations by
the Committee shall be final and binding upon all parties, including the
Corporation, shareholders, Participants and other employees. The Committee shall
have the authority to administer the Plan, make all determinations with respect
to the construction and application of the Plan and the resolutions establishing
the Plan, adopt and revise rules and regulations relating to the Plan and make
any other determinations which it believes necessary or advisable for the
administration of the Plan. No member of the Committee shall be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of this Plan. The Committee is expressly authorized to appoint
one or more individuals, who need not be members of the Committee, or entities
to administer the Plan and to make all determinations

 

- 9 -



--------------------------------------------------------------------------------

with respect to the construction and application of the Plan, and otherwise
exercise all powers vested in the Committee under the Plan. Such agents shall
serve at the pleasure of the Committee. The decisions of any such agents taken
within the scope of his or her authority will have the same effect as decisions
by the Committee.

 

SECTION 9. AMENDMENT OR TERMINATION

 

The Board, by action of the Committee, expressly reserves the right to amend or
terminate the Plan at any time.

 

SECTION 10. MISCELLANEOUS

 

10.1. Bonuses Unfunded. Any bonuses payable pursuant to the Plan (if any) shall
be paid solely from the general assets of the Corporation.

 

10.2. Taxation of Bonuses. Bonuses paid under the Plan will be compensation
subject to tax witholding in accordance with applicable law.

 

10.3. Spendthrift Clause. A Participant may not assign, anticipate, alienate,
commute, pledge or encumber any bonus to which he or she may become entitled
under the Plan, nor are the bonuses subject to attachment or garnishment by any
creditor.

 

10.4. No Contract of Employment. Participation in this Plan shall not constitute
an agreement (1) of the Participant to remain in the employ of and to render
his/her services to the Corporation or (2) of the Corporation to continue to
employ such Participant, and the Corporation may terminate the employment of a
Participant at any time with or without cause.

 

10.5. Deletion of Participants. Notwithstanding anything in this Plan to the
contrary, the CEO or President in his sole discretion may delete any Employee
from the Participant group for a calendar year.

 

10.6. Effective Date. This Plan shall become effective as of January 1, 2003.

 

- 10 -